                     IN THE UNITED STATES DISTRICT COURT


                    FOR THE SOUTHERN DISTRICT OF GEORGIA

                                 AUGUSTA DIVISION


ANDRE DESIRE,

             Plaintiff,

       V.                                              CV 120-150


JORCELYN BLUITT;
SGT. MAGEE JAMALULLAH; and
SMITH JASON,

             Defendants.



                                       ORDER



       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,

DISMISSES without prejudice Plaintiffs claims against Defendant Bluitt for failure to

timely effect service, and DISMISSES Defendant Bluitt from this case.

       so ORDERED this /J2^ day of July, 2021, at Augusta, Georgia.




                                         J. RANDMrHALUf CHIEF JUDGE
                                         UNITED^TATES DISTRICT COURT
                                                       DISTRICT OF GEORGIA
